Lucas App. No. L-12-1313, 2013-Ohio-4415. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 13 of the court of appeals’ entry filed October 4, 2013:
“Whether a dismissal entry that does not either embody the terms of a settlement agreement or expressly reserve jurisdiction to the trial court to enforce the terms of a settlement agreement is an unconditional dismissal.”
Pfeifer, O’Donnell, and French, JJ., dissent.
The conflict cases are Estate of Berger v. Riddle, 8th Dist. Cuyahoga Nos. 66195 and 66200, 1994 WL 449397 (Aug. 18, 1994), and Hines v. Zofko, 11th Dist. Trumbull No. 93-T-4928, 1994 WL 117110 (Mar. 22,1994).
Sua sponte, cause consolidated with 2013-1795, Infinite Sec. Solutions, L.L.C. v. Karam Properties I, Ltd., 6th Dist. Lucas No. L-12-1313, 2013-Ohio-4415.